


Exhibit 10.245

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
December l, 2012 by and between ADK GEORGIA, LLC, a Georgia limited liability
company (“Lessee”) and JEFF CO. NURSING, LLC, a Georgia limited liability
company (“Jeff Co. Nursing”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Lease (“Master Lease”) dated August 1, 2010,
Lessee leased from William M. Foster (“Lessor”) the premises described and
defined in the Master Lease as the Property (the “Property”);

 

WHEREAS, Jeff Co. Nursing is a Georgia limited liability company whose issued
and outstanding membership interests are owned solely by Robert Lancaster; and

 

WHEREAS, Jeff Co. Nursing desires to sublease that portion of the Property
located in Jeffersonville, Georgia consisting of 131 licensed beds (the
“Premises”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten Dollars and no/100 ($10.00), and
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration paid by each party to the other, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Premises.  Lessee does hereby lease to
Jeff Co. Nursing, and Jeff Co., Nursing does hereby lease from Lessee, for the
term and upon the conditions hereinafter provided, the Premises.

 

2.                                      Terms and Conditions.  The term of this
Sub-sublease shall be for the same term as the Master Lease. This Sub-sublease
is subject to the Master Lease and all of the terms, covenants, and conditions
in the Master Lease are applicable to this Sub-sublease with the same force and
effect as if Lessee were the lessor under the Master Lease and Jeff Co. Nursing
were the lessee thereunder.

 

3.                                      Rent.  During the term of this
Sub-sublease, Jeff Co. Nursing shall pay to Lessee, the rent and other charges
relating to the Premises payable by Lessee under the Sublease and the Master
Lease.

 

4.                                      Remedies.  In the event (i) Jeff Co.
Nursing defaults under this Sublease and/or the Master Lease or (ii) the
entering into of this Sublease results in Lessor giving notice of default under
the Master Lease, Lessee shall have the right to terminate this Sublease
immediately. The remedy described in the preceding sentence shall be in addition
to all other remedies available at law or in equity.

 

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties.  Lessee
hereby makes the following representations and warranties, each of which is
material: (a) the Master Lease and Sublease are in full force and effect;
(b) Lessee has no knowledge of any event having occurred that authorizes the
termination of the Master Lease and/or the Sublease; and (c) Lessee has no
knowledge of any default under the Master Lease and/or the Sublease, nor has
Lessee received any notice of default from Lessor or Lessee.

 

6.                                      Governing Law and Venue.  This
Sub-sublease is made pursuant to, and shall be construed and enforced in
accordance with, the laws in force in the State of Georgia, and any dispute
arising hereunder shall be brought in the courts of Twiggs County, Georgia.

 

7.                                      Entire Agreement.  The parties hereby
understand and agree that this Sub-sublease contains the entire agreement
between the parties and cannot be changed or modified except by a written
instrument subsequently executed by the parties hereto.

 

{Signatures on Following Page}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sub-sublease to be duly
executed and delivered as of the day and year first written above.

 

 

SUBLESSEE:

 

LESSEE:

 

 

 

 

 

 

JEFF CO. NURSING, LLC,

 

ADK GEORGIA, LLC,

a Georgia limited liability company

 

a Georgia limited liability company

 

 

 

 

 

 

By:

/s/ Robert Lancaster

 

By:

/s/ Boyd P. Gentry

 

Robert Lancaster, Manager

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------
